Mr. Chief Justice Quiñones,
after making the above statement of facts, delivered the 'opinion of the court.
The findings of fact and conclusions of law contained in the judgment appealed from are accepted.
Moreover, the protests of lack of defense, entered at the hearing by counsel for appellant, cannot be considered, inasmuch as no restraint has been put upon her legitimate means of defense. On the contrary, all the proofs proposed by her and deemed pertinent to her claims were admitted, and more than the necessary time allowed her for the presentation of said proofs, including the direct and cross-examination of the witnesses of the adverse party, whereof she could have availed herself had she been willing to do so. Aforesaid protests of lack of defense cannot, therefore, be justified, especially when they were not entered at the oral trial, nor any demand made for the correction of errors alleged to have been committed in the order of procedure. For these reasons they are to be viewed as having been acquiesced in, and cannot serve as grounds for a reversal of the judgment appealed from.
*505As for the testimony of witnesses presented by counsel for appellant in his prayer of January 19 last, which testimony was returned to him by order of the court made on the following day, and the filing of which with the record of proceedings, he insisted upon at the hearing, in view of the stage these proceedings had reached when said prayer was presented, the parties being cited for judgment, and the fact, besides, that it is not a question of documentary evidence, but one of evidence of witnesses, not proposed during the trial at the proper time, which testimony, furthermore, had been received without citation, and therefore without the knowledge of the adverse party, said testimony cannot be admitted, because not included in any of the cases in which the taking of evidence can be ordered in second instance, according to article 861 of the Law of Civil Procedure.
In view of the aforementioned legal provisions, we adjudge that we should affirm and do affirm the judgment appealed from, with costs against appellant.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.